DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not teach or suggest, An apparatus including: a stent that includes first, second, third, and fourth struts, and  first, second, third, fourth, and fifth windows; a valve included within the stent; an open-cell polyurethane thermoset shape memory polymer (SMP) foam; and an outer conduit that includes the stent; wherein the first and third windows share the first strut and are both immediately adjacent the first strut, the second and third windows share the second strut and are both immediately adjacent the second strut,  the fourth and third windows share the third strut and are both immediately adjacent the third strut, and the fifth and third windows share the fourth strut and are both immediately adjacent the fourth strut; wherein the SMP foam substantially covers at least 80% of a first face of the third window, the third window having the first face and a second face that oppose one another; wherein  the first and second struts fixedly couple to the SMP foam, and the third and fourth struts do not fixedly couple to the SMP foam; wherein in a first orientation the stent has a first maximum stent outer diameter,  the third window has a first window length measured parallel to a long axis of the stent, (d)(iii) the third window has a first window width measured orthogonal to the long axis of the stent and parallel to a short axis of the stent, and the SMP foam is in the compressed secondary state; wherein in a second orientation (e)(i) the stent has a second maximum stent outer diameter that is greater than the first maximum stent outer diameter;  the third window has a second window length that is less than the first window length,  the third window has a second window width that is greater than the first window width, and the SMP foam is in the expanded primary state;
wherein in response to the first and second struts fixedly coupling to the SMP foam, and the third and fourth struts not fixedly coupling to the SMP foam, the SMP foam is configured to move dependent upon the first and second struts and independent of the third and fourth struts when the apparatus transitions from the first orientation to the second orientation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080.  The examiner can normally be reached on 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON-DENNIS N STEWART/Examiner, Art Unit 3774